DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“mixing device” in claims 9 and 21.
“separation aid dosing device” in claim 13.	
“heating device” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 23 is objected to because of the following informalities:  “an oil phase outlet” (lines 6-7) should state –the (or said) oil phase outlet—to make clear the limitation is referring back to the oil phase outlet previously introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the instructions for the claimed program product, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The office notes that claim 26 complies with the subject matter eligibility requirements, as it claims the oil purification process in some variation or form.  However, the independent claim refers to a computer program which, when executed in a system, perform the method claimed. The disclosure lacks the necessary instructions for carrying out the process which are associated with the claimed “computer program product.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9, 11, 16, 17 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9, 11, 16 and 25 the phrase "possibly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 merely recites a definition of a depth filter, which is already required by claim 13 based upon the definition set forth in the specification with regards to a depth filter (see, e.g., p. 3, lines 2-5 of the as-filed specification). Accordingly, claim 14 is not further limiting to the subject matter of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanchi et al (US 2015/0265955).
Regarding claim 1, Kanchi discloses a method for purification of oil, the method comprising (see Fig. 5):
providing separation aid (agglomeration aid and/or coagulant) and oil to be purified to a sedimentation tank 550 (see [0003]; [0007]; [0103]);
waiting for allowing a sludge phase to sediment to a bottom part of the sedimentation tank, the sludge phase comprising the separation aid and impurities from the oil (see [0058]; [0083]; [0099]; [0103]-[0105], based on the function of the agglomeration aid being to remove contaminants from the oil, the sludge phase resulting is considered to inherently have the claimed properties);
removing an oil phase not comprising the sludge phase from the sedimentation tank (see [0105]); and
filtering the oil phase for removing any possible remaining separation aid and impurities (see [0105]).
Kanchi discloses suitable filters include a sand filter (see 0069]; [0087]), which is considered to meet the definition of a depth filter as defined in the specification (“a filter which can retain impurities within a bulk structure of the filter medium” – see p. 3, lines 2-5).
Regarding claim 3, Kanchi discloses a step of mixing and warming the oil and separation phase when provided into the sedimentation tank (see [0063]-[0065]).
Regarding claim 5, Kanchi discloses heating the oil in a tank before the step of filtering (see [0063]-[0065]).
Regarding claims 13 and 14, Kanchi discloses a system for purification of oil comprising (see Fig. 5; [0103]-[0105]):
a feed tank 510 comprising oil to be purified;
a separation aid dosing device (acid water tank 530 and pump 540);
a sedimentation tank 550 comprising an inlet connected to the feed tank and to the separation aid dosing device;
the sedimentation tank comprising an oil phase outlet (line labeled “oil to filter”); and
a filter module 560 connected to the oil phase outlet.
Kanchi discloses suitable filters include a sand filter (see 0069]; [0087]), which is considered to meet the definition of a depth filter as defined in the specification and claim 14 (“a filter which can retain impurities within a bulk structure of the filter medium” – see p. 3, lines 2-5). Accordingly, Kanchi is considered to anticipate the structural features of the claimed system.
Regarding claim 15, the material worked upon and the intended use does not structurally distinguish the apparatus. MPEP 2114 & 2115.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kanchi.
Regarding claim 8, determining whether to operate the process of Kanchi as a batch or continuous process is considered to be obvious to and require nothing more than routine 
Regarding claim 11, operating in batch mode is considered to be obvious for the reasons discussed above. Furthermore, implementation of multiple parallel sedimentation tanks is considered to a duplication of parts and is obvious absent new or unexpected results. MPEP 2144.04 VI B.
Regarding claim 22, Kanchi discloses the sedimentation tank comprising a heating means (see [0063]-[0064]). Thus, heating the oil upstream of the filter module. While Kanchi does not explicitly disclose a separate heating tank, the inclusion of a duplicate tank upstream of the filter module is considered to amount to a duplication of parts and is prima facie obvious absent new or unexpected results. 
Regarding claim 24, inclusion of two parallel sedimentation tanks amounts to a duplication of parts and is considered obvious absent new or unexpected results.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanchi, as applied to claim 1, in view of Atherton et al (US 4,741,840).
Regarding claim 2, Kanchi does not disclose adding a cellulose fiber powder to the oil phase and circulating the oil phase over a carrier layer of the filter.
Atherton discloses that the separation of particles from oil by filtration may be accelerated by the addition of a filtration aid, including cellulose fiber (see col. 4, lines 4-22).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Kanchi by adding a filtration aid, such as cellulose fiber, to the oil to assist in the filtration separation.
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanchi, as applied to claims 1 and 13, in view of Hensley et al (US 2003/0000895).
Regarding claims 4 and 21, Kanchi suggests controlling temperature (see [0063]-[0064]), but not specifically by means of a temperature sensor in the sedimentation tank used to control the warming of the content therein. 
In this regard, it is noted that temperature sensors are well-known in the art to carry out the function of controlling temperature of the contents of a tank (see Hensley: [0022]). It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to control the temperature of the process/system of Kanchi by means of temperature sensors in the sedimentation tank, as suggested by Hensley, in order to provide adequate process control and maintain the temperature within the desired range.
Further regarding claim 21, Kanchi discloses the sedimentation tank comprising a mixing device and a heating device (see [0063]-[0065]).
Claims 6, 7, 12, 16-28 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kanchi, as applied to claims 1 and 13, in view of Burns (US 5,587,065).
Regarding claims 6, 7 and 16-18, Kanchi does not disclose content detection sensor(s) for detecting the presence of an oil phase or a sludge phase in the sedimentation tank and controlling the removing of the oil phase in dependence of the detection.
Burns discloses that while manual control of a sedimentation tank is an option, it is advantageous to employ a control unit which provides a substantial degree of automatic functioning. This includes a sensor that detects oil at an oil phase outlet and controls removal of a phase as a result of the detection by use of pumps and valves connected to the control system (see col. 6, line 39 – col. 7, line 22).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process and system of Kanchi by implementing content detection 
Regarding claims 12 and 25, for the same reasons discussed above, Burns is considered to render obvious a control system for controlling feed and removal streams (see col. 6, line 39 – col. 7, line 22). Furthermore, inclusion of two parallel sedimentation tanks amounts to a duplication of parts and is considered obvious absent new or unexpected results.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanchi, as applied to claim 13, in view of Gallo et al (US 2009/0078632).
Regarding claim 19, Kanchi does not disclose a sludge tank connected to a sludge removal outlet in a bottom part of the sedimentation tank.
Gallo discloses a solids receiving tank 150 connected to a solids outlet 26 at the bottom of a phase separator 148. Separated solids that settle and accumulate at the bottom are discharged to the tank (see Fig. 5; [0028]-[0029]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to include a sludge tank connected to the sedimentation tank in the system of Kanchi, as suggested by Gallo, in order to provide the means to collect the separated solids.
Regarding claim 20, duplication of parts is prima facie obvious absent new or unexpected results. The inclusion of two sludge removal outlets is therefore not considered to patentably distinguish the instant claims over the cited prior art.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art does not disclose or adequately suggest the additional features encompassed by claim 9, entailing reuse of a sludge phase from a previous purification cycle in a subsequent purification cycle, wherein the sludge phase is mixed into he newly provided oil by a mixing device. The prior art does not teach or suggest recycle of the sludge phase as claimed.
Regarding claims 10 and 23, the prior art does not disclose or suggest the process/system control features encompassed by claims 10 and 23, entailing monitoring output from a content detection sensor at the level of the oil phase outlet and stopping the removal of the sludge phase when the output indicates that an oil phase instead of a previous sludge phase is provided at the level of the oil phase outlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Renee Robinson/Primary Examiner, Art Unit 1772